*701MEMORANDUM **
Petitioners’ motion to proceed in forma pauperis is granted. The Clerk shall amend the docket to reflect this status.
Respondent’s unopposed motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). The motion to reopen as to petitioner Agustín Pastor was barred by numerical limitations. See 8 C.F.R. § 1003.2(c)(2) (motions to reopen limited to one motion, with certain exceptions). The motion to reopen as to petitioner Elena Pastor was untimely. See id. (motions to reopen must be filed no later than 90 days after the date of the final order of removal). Accordingly, this petition for review is denied.
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.